Citation Nr: 1607894	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  09-43 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a liver disability, to include as due to service in Southwest Asia.  

2.  Entitlement to service connection for Stevens-Johnson syndrome, to include residuals of such, to include as due to service in Southwest Asia.  

3.  Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD) and/or due to service in Southwest Asia.

4.  Entitlement to service connection for a lung disability, to include as due to service in Southwest Asia.

5.  Entitlement to service connection for gallstones, to include as due to service in Southwest Asia.  

6.  Entitlement to an effective date earlier than April 30, 2008, for service connection for left upper extremity radiculopathy.

7.  Entitlement to an effective date earlier than April 30, 2008, for service connection for left lower extremity radiculopathy.

8.  Entitlement to an effective date earlier than May 27, 2015, for service connection for right upper extremity radiculopathy. 

9.  Entitlement to an effective date earlier than May 27, 2015, for service connection for right lower extremity radiculopathy.

10.  Entitlement to an initial rating in excess of 50 percent prior to June 9, 2011, and in excess of 70 percent as of June 9, 2011, for PTSD.

11.  Entitlement to an initial rating in excess of 40 percent for a low back disability. 

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 



INTRODUCTION

The Veteran had active service from June 1983 to September 1983, from November 1986 to January 1990, from March 2003 to September 2003, from January 2005 to June 2006, and from August 2006 to April 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2009, January 2012, and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah; and from a June 2015 Decision Review Officer (DRO) decision by the VA RO in Salt Lake City, Utah.  

In connection with this appeal, the Veteran testified at a videoconference hearing before a Veterans Law Judge in July 2012 on the issues of entitlement to service connection for a liver disability and Stevens-Johnson syndrome, and of entitlement to increased ratings for PTSD and a low back disability.  However only an incomplete transcript of that hearing was able to be made.  The Veteran was sent a letter in October 2012 advising him of the incomplete transcript and asking whether he would like the opportunity to again present testimony before another member of the Board.  In an October 2012 statement, the Veteran requested that he be provided another hearing before a member of the Board.  In response to a hearing clarification letter, the Veteran submitted a July 2014 statement in which he withdrew the request for another hearing on the issues addressed at the July 2012 Board hearing.  Therefore, that hearing request is deemed to have been properly withdrawn.  

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2014 on the issue of entitlement to an increased rating for a low back disability and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

The Board notes that the issue of whether the denial of entitlement to service connection for sleep apnea in a July 2011 rating decision constituted clear and unmistakable error (CUE) was certified to the Board for appellate consideration.  However, a review of the record shows that in January 2012, the Veteran submitted a timely notice of disagreement with the July 2011 denial of entitlement to service connection for sleep apnea.  Therefore, the issue before the Board has been recharacterized accordingly.  Because that decision is on appeal, that decision is not final and thus cannot be found to have CUE.

Additionally, the Board notes that the issue of whether new and material evidence was received to reopen a claim of entitlement to service connection for a lung disability was certified to the Board for appellate review.  However, a review of the record shows that in January 2012, the Veteran submitted a timely notice of disagreement with the July 2011 denial of entitlement to service connection for a lung disability.  Therefore, the issue before the Board has been recharacterized accordingly.

This case was previously before the Board, at which time many of the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.

The issue of entitlement to an increased initial rating for a right shoulder disability was dismissed in the March 2015 Board decision.  However, a new claim of entitlement to an increased rating for a right shoulder disability was raised at the Veteran's November 2014 Board hearing and was referred to the Agency of Original Jurisdiction (AOJ) for appropriate action in the November 2014 Board decision.  It does not appear that the AOJ has undertaken development and adjudication of that claim.  Therefore, the Board again refers the issue of entitlement to an increased rating for a right shoulder disability to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2015).

The issues of entitlement to service connection for a Stevens-Johnson syndrome, sleep apnea, a lung disability, and gallstones; and entitlement to earlier effective dates for service connection for bilateral upper and lower extremity radiculopathy; and entitlement to TDIU are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have a liver disability that is etiologically related to active service and is not presumed to be related to service in Southwest Asia.  

2.  Prior to April 26, 2010, the occupational and social impairment from the Veteran's PTSD more nearly approximated reduced reliability and productivity.  

3.  Beginning April 26, 2010, the occupational and social impairment from the Veteran's PTSD has more nearly approximated deficiencies in most areas.

4.  For the entire period on appeal, the Veterans low back disability has been manifested by painful motion and thoracolumbar spine flexion limited to, at worst, 30 degrees.


CONCLUSIONS OF LAW

1.  A liver disability was not incurred in or aggravated by active service and is not presumed to have been incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.317 (2015).

2.  The criteria for an initial rating in excess of 50 percent for PTSD prior to April 26, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for a rating of 70 percent, but not higher, for PTSD have been met as of April 26, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

4.  The criteria for an initial rating in excess of 40 percent for a low back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237-5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the Veteran was provided adequate notice in response to his claims.  The record shows that the Veteran was mailed a letter in September 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The September 2008 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of claims.

The Board also finds the Veteran has been afforded adequate assistance in response to the claims.  The service medical records are of record.  VA treatment records have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

A Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability may be service-connected, provided that such a disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following):  (1) an undiagnosed illness; (2) medically unexplained chronic multisymptom illness that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary determines meets the criteria of a medically unexplained chronic multisymptom illnesses); or (3) any diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 C.F.R. § 3.317 (2015).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  Coordination of rating with impairment of function is always expected.  38 C.F.R. § 4.21 (2015).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

Rating a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. § 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015).

When rating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45 (2015).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  That diagnostic code uses the General Rating Formula for Mental Disorders, which provides that a 50 percent rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 70 percent rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2015).  Intervertebral disc syndrome is rated under the General Formula for Rating Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, effective September 26, 2003, a 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; if there is favorable ankylosis of the entire thoracolumbar spine; or, if there is unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).   

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Entitlement to Service Connection for a Liver Disability

The Veteran asserts that he has a liver disability that is a result of active service, to include as a result of an episode of Stevens-Johnson syndrome during active service.  

The service medical records show that in October 2007 the Veteran was seen for complaints of fever, jaundice, abdominal pain, and fatigue after taking prescribed Bactrim.  The Veteran was noted to have Stevens-Johnson syndrome resulting from use of Bactrim and Bactrim was discontinued at that time.  Liver function tests were obtained at that time, and the Veteran was diagnosed with drug-induced hepatitis.  In November 2007, the Veteran's liver function tests were noted to be trending downward, indicating a resolution of his drug-induced hepatitis.  In January 2008, the Veteran underwent an abdominal ultrasound.  The pancreas, liver, spleen, and kidneys were all unremarkable at that time and the ultrasound results were reported to be normal.  In January 2008, it was noted that the Veteran seemed to be doing well and while liver function testing at that time remained slightly elevated, it appeared to be improving.  In May 2008, the Veteran was noted to be seen in conjunction with findings from a Physical Evaluation Board and was awaiting separation.  There is no indication from the record at that time that the Veteran was noted to have symptoms of drug induced hepatitis, or any other liver disability, at the time of his separation from active service.  Further, May 2008 liver function testing revealed that the Veteran's liver function was continuing to improve with time.  There does not appear to be a final separation examination of record.  

Post-service medical evidence of record shows that the Veteran was next provided liver function testing in September 2009, at which time his liver function was normal.  There is no evidence of record indicating that the Veteran has been diagnosed with drug-induced hepatitis, or a liver disability resulting from drug-induced, since that time.  The Veteran has had repeat liver function testing in March 2010, August 2010, April 2011, October 2011, and April 2012, all of which revealed normal liver function.  

In May 2015, the Veteran was provided a VA examination of the liver.  The VA examiner thoroughly reviewed the record at that time and cited to the evidence of record showing the Veteran to have had a diagnosis of drug-induced hepatitis during active service.  The examiner also cited to the normal liver function testing of record since the Veteran's separation from active service.  At that time, the Veteran also reported that he had been seeing his private physician who had continued to test his liver function on a yearly basis.  The Veteran specifically reported that his physician had told him that his liver function was normal.  The examiner noted that the Veteran was provided a computerized tomography (CT) scan of his abdomen in September 2010, while being worked up for cholelithiasis.  At that time, the Veteran was noted to have a small mass in the right lobe of the liver, but that the radiologist felt it was a benign hemangioma and was nothing more than an incidental finding without clinical significance considering the Veteran's normal liver functioning.  The examiner diagnosed resolved drug-induced hepatitis and liver hemangioma.  The examiner opined that the Veteran's in-service episode of drug-induced hepatitis was transient and resolved and did not constitute a current diagnosis of a liver disability.  The examiner also opined that the Veteran's diagnosed liver hemangioma, found in 2010, less likely than not had its onset during active service or was otherwise etiologically related to the Veteran's active service, to include service in Southwest Asia.  The examiner noted that the hemangioma was not identified until well after the Veteran's discharge and was more than likely a congenital benign condition.    

The Board finds that the May 2015 VA examination and opinion report is adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).    

While the Veteran is competent to report symptoms of a liver disability, he is not competent to diagnose a liver disability or provide an opinion linking his diagnosed liver hemangioma to his active service, to include service in Southwest Asia, as that requires medical testing and is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide a diagnosis or a medical opinion with regard to a liver disability.

For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Here, there is no evidence of record showing that the Veteran has drug-induced hepatitis.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Further, the VA examiner has competently opined that the Veteran's diagnosed liver hemangioma is not related to active service.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a liver disability is not warranted. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Increased Rating for PTSD

At a June 2008 VA examination, the Veteran reported that he experienced symptoms of nightmares, irritability, hypervigilance, exaggerated startle response, physiological response to cues, and that he self-medicated with alcohol.  He reported that he drank heavily when he arrived home so that he would not feel anything.  The Veteran reported that his symptoms caused him to isolate himself from others and that he experienced problems interacting with others both at home and at work.  The Veteran reported that he had a good relationship with his parents and siblings, but that his relationship with his wife was "on and off."  He reported that he was not affectionate and that he lacked interest in intimacy with his wife.  He also reported that he had an "on and off" relationship with his children.  The Veteran reported that he had worked for the railroad for 18 years and described his relationships with his supervisor and co-workers as fair.  However, he reported that at times, he would see "stuff on the side of the tracks" that reminded him of roadside bombs and that those occurrences caused him great discomfort.  The Veteran reported that he did not like to be in crowds because he was suspicious of people.  He reported that he had a quick temper with co-workers, his supervisors, and his family, and that he was always on edge.  The Veteran reported that he did not like to attend gatherings, that he did not like to go to the movies or amusement parks, and that he avoided social functions.  The Veteran reported that he experienced trouble sleeping and that he had frequent nightmares and required medication for sleep.  The Veteran's wife was also present for the examination and reported that the Veteran was irritable, uptight, and nervous all the time.  The Veteran reported that he received treatment for his mental health disability as often as twice per month and that he was maintained on psychotropic medication with good response.  The Veteran denied seeking emergency care for his mental health disability.  

On mental status examination, the Veteran was oriented and his appearance, hygiene, and behavior were appropriate.  The Veteran's affect and mood were abnormal in that his mood was depressed.  The Veteran endorsed depressed mood, loss of interest, fluctuating appetite, decreased sex drive, isolation, irritability, and decreased attention.  Communication, speech, and concentration were all within normal limits.  The Veteran was noted to experience panic attacks that occurred less than once per week.  There was no suspiciousness present.  There were no delusions, hallucinations, or obsessional rituals.  The Veteran's thought processes were appropriate and his abstract thinking was normal.  The Veteran's judgment was noted to be impaired and he had mild memory impairment in that he forgot names, directions, and recent events.  The Veteran did not have suicidal or homicidal ideations.  The examiner noted that the Veteran did not pose a threat to himself or others and had no difficulty understanding complex commands.

The examiner diagnosed PTSD, depressive disorder, and alcohol abuse.  The examiner assigned a Global Assessment of Functioning scale score (GAF) of 60.  The examiner noted that the Veteran did not have any difficulty in performing activities of daily living and that the Veteran's symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks.  The examiner noted that finding was supported by symptoms consisting of depressed mood, chronic sleep impairment, and mild memory loss.  

GAF scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

The GAF score is based on all of the veteran's psychiatric impairments.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a Veteran's disability and assigning ratings.  38 C.F.R. § 4.130 (2015).  However, they are just one of many factors considered when determining a rating.

At a January 2010 VA examination, the Veteran reported that he had been fired from his job at the railroad in 2009 as a result of being arrested for stealing gas from the company.  He reported that his uncharacteristic behavior was the result of a PTSD incident earlier in the day, where he reportedly experienced a flashback and then drank to excess to deal with the resulting anxiety.  He reported that he had started to take online courses for information technology approximately two weeks prior to the examination and that he was doing fairly well regardless of the fact that he experienced difficulty motivating himself.  The Veteran reported that he was still married to his wife of 13 years, but that their relationship was strained as a result of various issues, to include symptoms related to PTSD.  He reported that he experienced symptoms of moodiness and irritability, that he did not care about anything, and that he did not want to get close to anyone.  He reported that he was very impatient with his children, that he would get mad easily, and that he would yell at them as a result.  The Veteran reported that he had a couple of friends, but that he did not see them often.  He reported that in his free time, he usually did school work and housework and that sometimes he went out driving by himself just to kill time.  The Veteran reported that his alcohol consumption had increased since returning from active service and that he drank until getting "buzzed" most days.  The Veteran reported that he had no desire to be around other people and that he did not go to the movies or put himself in other public situations.  He also reported that he did not experience the same range of emotions as other people and that he was quick to anger.  The Veteran reported that he sought mental health counseling at the VA Medical Center and was maintained on psychotropic medication and a sleep aid.  The Veteran reported that just following his arrest in 2009 for stealing gas at his place of employment, he felt very bad about himself and contemplated suicide, but had not had suicidal ideations since that time.  The Veteran reported that he experienced panic attacks approximately twice per month.

On mental status examination, the Veteran was noted to be casually dressed.  He maintained good eye contact, had good grooming, and had good hygiene.  The Veteran appeared quite tense and looked fatigued.  The Veteran was cooperative and his speech was of normal rate and rhythm.  The Veteran's answers were goal-directed and he appeared to have good insight and judgment.  The Veteran was alert and oriented to self, place, and date.  His mood was depressed, anxious, and angry and his affect was flattened and depressed.  The Veteran denied suicidal and homicidal ideations and he did not exhibit any psychosis, but he did endorse some auditory misperceptions.  He demonstrated good abstract thinking, but his concentration was poor.

The examiner diagnosed PTSD and noted that the Veteran's disability seemed to be worse than at the last VA examination.  The examiner assigned a GAF of 54 and noted that the Veteran's symptoms resulted in social and occupational impairment with reduced reliability and productivity.  The examiner noted that the Veteran had a flattened affect, he experienced panic attacks approximately twice per month, he had memory impairment, impaired judgment, disturbances in motivation and mood, and difficulty establishing effective work and social relationships.  

Of record is an April 2010 private psychiatric assessment report.  In that report, it was noted that the Veteran's mental health symptoms had gotten worse.  According to the Veteran's psychiatrist, the Veteran had become more irritable, had engaged in physical altercations, experienced more frequent panic attacks, and had taken to carrying a weapon.  It was reported that his alcohol consumption had increased to 6 to 13 beers per day and that his psychotropic medication dosage had been increased.  The Veteran's psychiatrist assigned a GAF of 40.

At a June 2011 VA examination, the Veteran reported that he was still married, but that his relationship was strained.  He reported that he kept to himself and that he no longer participated in activities he used to enjoy doing with his wife.  He reported that he experienced irritability, angry outbursts, emotional withdrawal, isolation, decreased interest in sexual relations, difficulty showing emotions and affection, and nightmares.  He also reported that he sometimes physically threatened or intimidated his wife.  The Veteran reported that he also had a strained relationship with his two children and that he did not spend much time with them.  The Veteran reported that he was currently working with vocational rehabilitation to complete an associate's degree, but that he had difficulty concentrating, irritability with his peers, memory problems, difficulty understanding, and poor motivation.  He reported that at times, he did not report to class often enough to get credit.  The Veteran reported that he only had one close friend, but reported that he was not in regular contact with him.  The Veteran reported that he continued to drink daily and averaged about 10 beers per night.  He reported that he used alcohol as a method to deal with his problems.  The Veteran reported that he continued to receive mental health counseling and was maintained on psychotropic medication.  He reported that he experienced suicidal thoughts approximately three times per week.  The Veteran reported symptoms of hypervigilance and increased startle response.  

On mental status examination, the Veteran was noted to be well groomed and cooperative.  His eye contact was intermittent and he was agitated and irritated.  His speech was normal and his flow of thought was logical and linear.  His affect was flat and his overall mood was depressed.  The Veteran did not exhibit psychosis and denied auditory/visual hallucinations.  There was no disturbance in the Veteran's ability to conduct his activities of daily living.  The examiner confirmed the diagnosis of PTSD and noted that the Veteran also had alcohol abuse and depression that were related to PTSD.  The examiner noted that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, evidenced by such symptoms as suicidal ideations, obsessional rituals, speech impairment, near continuous panic or depression, impaired impulse control, and an inability to establish and maintain effective relationships.  The examiner noted that the Veteran would likely have serious difficulty maintaining gainful employment as a result of an inability to sustain concentration, an inability to maintain stamina, an inability to interact with others, and an inability to respond to negative feedback.  The examiner assigned a GAF of 50.  

At a May 2015 VA examination, the Veteran reported that he worked full-time driving a truck, but that every night when he returned home he drank alone.  He reported that he had one friend that he occasionally talked to and visited.  The Veteran reported that when at home he barbecued, took out the garbage, mowed the lawn, and occasionally did laundry.  The Veteran reported that he did not like crowds, but that he occasionally went out to eat.  The Veteran reported that he was not currently attending mental health counseling for PTSD.  The Veteran reported symptoms of irritability, isolation, nightmares, depression, suspiciousness, weekly panic attacks, disturbances in motivation, difficulty establishing and maintaining effective relationships, and angry outbursts.  He reported that there was nothing that made him feel good or happy, but denied suicidal and homicidal ideations.  

On mental status examination, the Veteran was alert and oriented.  He did not make good eye contact and his mood swung from depressed to angry.  His affect was irritable.  His memory appeared intact and his speech was within normal limits.  There was no evidence of mania or psychosis and the Veteran's judgment was intact.  The Veteran did not have suicidal or homicidal ideations and was able to conduct his activities of daily living in addition to working full-time.  The examiner noted that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

A review of the record shows that the Veteran has received periodic mental health treatment at the VA Medical Center.  A review of the VA Medical Center mental health treatment notes of record shows that the Veteran routinely reported depression, anxiety, angry outbursts, irritability, intrusive thoughts, nightmares, hypervigilance, isolation, exaggerated startle response, difficulty concentrating, numbing, anhedonia, and verbal abuse towards others.  He has not been noted to have suicidal or homicidal ideations.  He routinely presents as oriented to person, time, and place; with an agitated mood; and, without any impairment in judgment or insight.  He has been maintained on psychotropic medication and has been assigned GAF scores ranging from 49 to 68.    

The Board finds that the Veteran is not entitled to an initial rating in excess of 50 percent for PTSD prior to April 26, 2010.  The evidence of record does not show that the Veteran's symptoms more nearly approximated deficiencies in most areas prior to April 26, 2010.  There is no evidence that the Veteran had significant difficulty with speech, insight, or judgment.  He did not have delusions or hallucinations.  He was noted to have some depression, anger, sleep impairment, and anxiety, but he did not experience suicidal or homicidal ideations.  The Veteran reported that he experienced panic attacks, but they were not frequent and there was no indication that they were severe in nature.  The January 2010 VA examiner indicated that the Veteran was able to perform his daily activities and the Veteran himself reported that he had begun to take online courses in an effort to retrain.  He reported that he was doing fairly well with his courses at that time.  Additionally, while the Veteran indicated that he experienced some difficulty in maintaining relationships, he was still married to his wife of 13 years and he reported that he had several friends.  While the Veteran was noted to have some difficulty with concentration, his abstract thinking was noted to be good and there was no indication that he experienced impairment in his thought processes.  The January 2010 VA examiner specifically noted that the Veteran's PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity.  There is no indication from the record that the Veteran's symptoms were so severe as to cause deficiencies in most areas prior to April 26, 2010.  Therefore, the Board finds that an initial rating in excess of 50 percent prior to April 26, 2010, is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The Board finds that the Veteran is entitled to a 70 percent rating for his PTSD as of April 26, 2010, the date of receipt of the letter from the Veteran's psychiatrist indicating that his symptoms had increased in severity.  The Veteran is shown to have social and occupational impairment resulting in deficiencies in most areas beginning April 26, 2010.  At the June 2011 VA examination, the Veteran was noted to report significant symptoms of depression, irritability, anger, isolation, emotional withdrawal, and sleep impairment.  He had little interaction with people other than his immediate family members and did not appear to engage in social activities.  Further, the Veteran reported that he routinely experienced suicidal ideations and that he was, at times, physically threatening to his wife.  Additionally, the Veteran was reported to have increased his consumption of alcohol to deal with his mental health symptoms and he was experiencing difficulty completing his vocational rehabilitation program.  At the June 2011 VA examination, the Veteran was noted to have a depressed mood and flattened affect.  The June 2011 VA examiner specifically noted that the Veteran's PTSD caused social and occupational impairment with deficiencies in most areas.  Therefore, the Board finds that beginning April 26, 2010, the Veteran's disability picture is more accurately contemplated by the criteria for a rating of 70 percent for PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The Board acknowledges that the results of the VA examinations, the symptoms described in the VA examination reports, and the VA Medical Center treatment records do not indicate that the Veteran has experienced all of the symptoms associated with a 70 percent rating for PTSD beginning April 26, 2010.  However, the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board's finding that there are deficiencies in most areas is sufficient to warrant a 70 percent rating beginning April 26, 2010, even though all the specific symptoms listed for a 70 percent rating are not manifested.
 
Consideration has been given to assigning a higher rating for PTSD beginning April 26, 2010.  However, there is no indication from the record that the Veteran has had total social and occupational impairment.  While the Veteran was fired from his job in 2009, he was actively enrolled in vocational rehabilitation and taking online classes.  Further, at the May 2015 VA examination, the Veteran reported that he was working full-time as a truck driver.  While the Veteran does have some difficulty in establishing and maintaining effective relationships, there is no indication from the record that he was entirely unable to do so.  The Veteran is still married to his wife of many years and at his May 2015 VA examination, the Veteran reported that he had been having increasing social interactions with a good friend.  There is no indication from the record that the Veteran has experienced difficulty in maintaining his hygiene or that he exhibited obsessional or ritualistic activities that interfered with his daily activities.  Further, there is no indication from the record that the Veteran has experienced significant impairment in speech, thought processes, judgment, or insight.  While the Veteran has experienced suicidal ideations and some impairment in impulse control, he has not been noted to be a persistent danger to himself or others.  The Board acknowledges that, at times the Veteran has been assigned relatively low GAF scores indicative of rather serious impairment.  However, the Board finds that those GAF scores, when considered with the Veteran's subjective complaints and the objective findings upon mental status examination, contribute to the finding that the evidence does not show total occupational and social impairment resulting from PTSD.  Therefore, the Board finds that a rating in excess of 70 percent beginning April 26, 2010, for PTSD is not warranted because total occupational and social impairment has not been shown.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  

Increased Rating for a Low Back Disability

At a January 2010 VA examination, the Veteran reported that he had experienced low back pain since falling from a truck in service in 2005 and that his pain had become progressively worse over time.  He reported that his back pain was constant and was a 4 or 5 out of 10 in intensity.  He reported that he took Motrin and Diclofenac for pain with some relief.  The Veteran reported that he experienced painful flare-ups of his back disability on a weekly basis, where his back pain would increase to an 8 or 9 out of 10 in intensity.  He reported that there was no particular pattern as to when he experienced a painful flare-up.  He reported that his back pain during a flare-up was sharp in nature, but that it slowly cleared after approximately 30 to 60 minutes.  The Veteran also reported that he would lay down when he experienced severe pain and that, at times, he used a prescribed TENS machine.  The Veteran denied using a back brace or any other assistive devices.  He denied bowel and bladder dysfunction.  

On physical examination, the Veteran had flexion to 30 degrees, extension to 10 degrees, left lateral flexion to 20 degrees, right lateral flexion to 10 degrees, and left and right lateral rotation to 15 degrees each.  The Veteran was noted to have pain throughout all excursions of motion and was unable to perform additional range of motion as a result of persistent pain.  There was moderately severe spasm of the paralumbar muscles and there was moderate tenderness to palpation.  Straight leg raising test was positive at 45 degrees, bilaterally.  There was no additional change in active or passive range of motion following repetition and there was no additional loss of function as a result of pain, weakness, lack of endurance, excess fatigability, incoordination, or during flare-ups.  Strength testing was normal, there was no muscle atrophy, posture was normal, gait was normal, deep tendon reflexes were normal, and sensory examination was normal.  The examiner cited to a 2008 CT scan of the lumbar spine, which showed a bulge of the L3-L4 disc.  The examiner diagnosed degenerative disc disease of the lumbar spine.  

At a June 2011 VA examination, the Veteran reported that his back pain had continued to get progressively worse over time.  He reported that he currently experienced constant pain that was stabbing and aching in nature.  The Veteran reported that he experienced daily, painful flare-ups that lasted approximately one hour at a time.  He reported that his flare-ups were aggravated by prolonged sitting and that they were alleviated by rest and using a TENS unit.  The Veteran reported that he also took Lortab, Skelaxin, and Ibuprofen for management of his pain with some relief.  The Veteran reported that during a flare-up, he experienced decreased range of motion, but was not otherwise impaired.  The Veteran denied any incapacitating episodes of back pain in the last 12 months and reported that he was not limited in the distance he could walk as a result of back pain.  The Veteran reported that he was not unsteady and did not have a history of falls as a result of his back disability.  

On physical examination, there was no atrophy, posture abnormalities, fixed deformities, or abnormalities of the musculature present.  The Veteran had painful motion and tenderness in the lumbar spine.  Marked guarding was observed.  Range of motion measurements were flexion to 30 degrees, extension to 10 degrees, right and left lateral flexion to 20 degrees each, and right and left lateral rotation to 20 degrees each.  The Veteran was noted to experience pain throughout all excursions of motion.  Straight leg raising testing, while productive of pain, was negative for radicular symptoms.  Sensation and reflex testing were both normal.  There was no change in active or passive range or motion following repetition and there was no additional functional impairment as a result of pain, weakness, lack of endurance, fatigability, incoordination, or during flare-ups.  The examiner cited to a May 2011 magnetic resonance imaging scan (MRI) of the lumber spine, which found mild bilateral neural foramen narrowing at L3-4.  The examiner confirmed the diagnosis of degenerative disc disease of the lumbar spine.

At an April 2012 VA examination, the Veteran reported that his back pain had gotten worse, that it was constant, and that it was aching and sharp in nature.  He reported that his pain was, on average, a 5 out of 10 in intensity and that he experienced flare-ups where the pain would increase in severity to a 7 out of 10 in intensity.  He reported that he also experienced symptoms of stiffness, worse in the morning, and lack of endurance.  He reported that prolonged sitting aggravated his back pain.  The Veteran reported that he was limited in his ability to stand for longer than one hour at a time, sit for longer than 30 minutes in one position, bend to pick things up off the floor, and twist.  He reported that he was not limited in his ability to walk and that he liked to walk around the yard.  The Veteran denied incapacitating episodes.  The Veteran reported that he experienced painful flare-ups approximately every week.  He reported that his flare-ups lasted approximately one to two hours and were generally precipitated by sitting.  He reported that he experienced a moderate limitation of motion during a flare-up.  The Veteran reported that he took Ibuprofen, Meloxicam, and Gabapentin for treatment of his back disability.  He also reported that he used a TENS machine, heating pad, and ice packs for treatment.  The Veteran denied bowel and bladder dysfunction and denied using assistive devices for ambulation.  

On physical examination, the Veteran had forward flexion to 30 degrees; extension to 20 degrees; left lateral flexion to 25 degrees; right lateral flexion to 25 degrees, with pain at 20 degrees; and right and left lateral rotation to 20 degrees each.  There was no additional limitation of motion following repetition.  The Veteran's functional impairment was noted to consist of less movement than normal and painful movement.  There was tenderness to palpation of the lumbar spine.  There was guarding and/or muscle spasm present, but they did not result in abnormal gait or spinal contour.  Muscle strength testing was normal and there was no evidence of atrophy.  The examiner noted that the Veteran did not have intervertebral disc syndrome and there was no indication of incapacitating episodes.  The examiner diagnosed degenerative arthritis of the spine.  The examiner noted that the Veteran's back disability impacted his ability to work in that he would be limited in his ability to lift and carry things in excess of 25 pounds, he was limited in his ability to sit for longer than 30 minutes at a time, he was limited in his ability to bend to pick things up, and he was limited in his ability to twist.  The examiner noted that there was no change in active or passive range of motion following repetition and there was no additional loss beyond that noted above as a result of pain, weakness, lack of endurance, fatigability, incoordination, or flare-ups.  

At a May 2015 VA examination, the Veteran reported that he experienced both chronic and acute back pain.  He reported that he treated his back pain with a TENS unit, Meloxicam, Gabapentin, Celebrex, Tramadol, and Ibuprofen.  The Veteran reported that he experienced flare-ups of his back pain approximately three times per week and that he was additionally limited by pain during a flare-up.  

On physical examination, the Veteran had flexion to 30 degrees, extension to 10 degrees, right and left lateral flexion to 20 degrees each, and right and left lateral rotation to 10 degrees each.  The Veteran experienced pain upon all excursions of movement.  The Veteran experienced widespread tenderness of the thoracic and lumbosacral spine midline and paramedian.  There was no additional loss of motion following repetition.  The examiner noted that it was possible that the Veteran experienced additional functional loss during a flare-up as a result of pain, weakness, fatigability, lack of endurance, or incoordination.  The examiner determined that the additional functional loss during a flare-up could not be quantified in terms of degrees of motion as the Veteran was not being examined during a flare-up and achieving that feat would be difficult.  Therefore, the examiner noted that the Veteran's report of additional functional loss during a flare-up would have to be relied upon.  The Veteran was noted to have localized tenderness and guarding that resulted in a mildly antalgic gait due to spinal impairment.  The examiner noted that ambulating, sitting, or standing for longer than approximately 15 minutes at a time in one position was very painful for the Veteran.  Muscle strength testing, deep tendon reflexes, and sensory examination were normal.  The Veteran did not use assistive devices.  The examiner diagnosed lumbosacral degenerative disc disease and thoracolumbar spondylosis.  The examiner noted that the Veteran's thoracolumbar spine disability would impact his ability to work in that he would require frequent position changes,  he could only bend a little, he could occasionally slowly climb stairs, he could only walk for approximately two hours in a workday, and he was unable to lift more than 10 pounds.   

A review of the record shows that the Veteran receives treatment at the VA Medical Center and from private providers for various disabilities, to include his low back disability.  There is no indication from the treatment notes of record showing that the Veteran has symptoms worse than those reported at his various VA examinations, to include additional limitation of motion.  

The Board finds that the Veteran is not entitled to an initial rating in excess of 40 percent for his back disability.  While the Veteran has been noted to have significant limitation of thoracolumbar spine movement, with subjective reports of additional limitation of motion during painful flare-ups, there is no indication that ankylosis of the thoracolumbar spine or of the whole spine is present.  Therefore, the Board finds that an initial rating in excess of 40 percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015). 

The Board notes that the additional limitation the Veteran reportedly experiences due to pain during flare-ups has been considered.  The May 2015 examiner specifically indicated that the additional limitation could not be quantified in degrees and the Veteran must be relied upon to report the additional functional impairment.  The Board has accounted for the fact that the Veteran has reported additional limitation of motion and takes note of the fact that the Veteran has not reported that he loses all ability to perform excursions of motion during a flare-up.  Additionally, the Veteran has specifically stated he does not experience incapacitating episodes.   38 C.F.R. § 4.40, 4.45 (2015).  There is no other evidence showing that the Veteran has more limitation of motion than that found at his VA examinations or that he has ankylosis of the spine, even during periods of flare-up.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 40 percent for functional impairment of the Veteran's low back.

Consideration has been given to assigning a rating under Diagnostic Code 5243, for degenerative disc disease based on incapacitating episodes rather than limitation of motion.  However, there is no indication that the Veteran experiences incapacitating episodes requiring medically prescribed bed rest.  He specifically denied incapacitating episodes at VA examinations of record.  Therefore, a rating based on incapacitating episodes is not warranted.  38 C.F.R. § 4.71a (2015).

The Board notes that the Veteran was awarded separate compensable ratings for radiculopathy associated with his low back disability.  There is no indication from the record that he has disagreed with the ratings assigned for those disabilities.  Therefore, the Board will not discuss the neurological impairment ratings in this decision.

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than those assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Extraschedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The record shows that the manifestations of the disabilities on appeal are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the disabilities would be in excess of that contemplated by the assigned ratings, even when considered in conjunction with the Veteran's other service-connected disabilities.  The evidence does not show frequent hospitalization beyond that envisioned by the currently assigned ratings.  Further, the evidence does not show marked interference with employment.  Thus, the Board finds that referral of this case for extra-schedular consideration is not warranted.  38 C.F.R. § 3.321 (2015).


ORDER

Entitlement to service connection for a liver disability is denied.

Entitlement to a rating in excess of 50 percent prior to April 26, 2010, for PTSD is denied.

Entitlement to a rating of 70 percent, but not higher, as of April 26, 2010, but not earlier, for PTSD is granted.

Entitlement to an initial rating in excess of 40 percent for a low back disability is denied.


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.  

With regard to the claims of entitlement to service connection for sleep apnea, a lung disability, and gallstones; in the March 2015 remand, the Board directed that the Veteran be provided a requested hearing before a member of the Board with regard to those issues.  A review of the record shows that the Veteran has not been scheduled for the requested hearing.  Therefore, the development conducted does not adequately comply with the directives of the March 2015 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Because in-person hearings before the Board are scheduled by the RO, a remand is required.  38 C.F.R. § 20.704 (2015).  The Board acknowledges that the Veteran has appeared at a hearing on other issues, and has declined a rehearing on other issues, but he has not been provided the requested hearing for the issues of entitlement to service connection for sleep apnea, a lung disability, and gallstones.  

With regard to the issue of entitlement to TDIU, in the March 2015 remand, the Board found that the Veteran had submitted a March 2012 statement that constituted a timely notice of disagreement with the denial of entitlement to TDIU in the January 2012 rating decision.  The Board directed that the Veteran be issued a statement of the case with regard to that issue.  Manlincon v. West, 12 Vet. App. 238 (1999).

A review of the record shows that the Veteran has not been issued a statement of the case regarding the issue of entitlement to TDIU.  Therefore, the development conducted does not adequately comply with the directives of the March 2015 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Veteran should be issued a statement of the case with regard to the January 2012 denial of entitlement to TDIU.  

Additionally, the Veteran submitted an October 2015 statement that constitutes a timely notice of disagreement with the April 30, 2008, effective date assigned for the grant of service connection for left upper and lower extremity radiculopathy, and the May 27, 2015, effective date assigned for the grant of service connection for right upper and lower extremity radiculopathy in a June 2015 DRO decision.  A review of the record shows that the Veteran was not issued a statement of the case in response to that notice of disagreement.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

In the March 2015 remand, the Board directed that the Veteran be provided a VA examination to determine whether he had Stevens-Johnson syndrome that was etiologically related to active service.  A review of the record shows that the Veteran was provided the directed examination in May 2015.  At that time, the examiner found that while the Veteran had an episode of Stevens-Johnson syndrome as a result of taking prescribed Bactrim while in active service, he did not have a current diagnosis of Stevens-Johnson syndrome.  

Since that time, the Veteran's representative has argued that while the Veteran may not currently have Stevens-Johnson syndrome, it was likely that he has residuals of that disability, to include ocular issues.  Therefore, the Board finds that the Veteran should be provided a VA examination to determine whether he has any current residuals of the in-service episode of Stevens-Johnson syndrome.  

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issues on appeal.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Schedule the Veteran for an in-person hearing before the Board on the issues of entitlement to service connection for sleep apnea, a lung disability, and gallstones.  Notify the Veteran and representative of the date, time, and location of the hearing.

2.  Issue a statement of the case on the issue of entitlement to TDIU.  Inform the Veteran of the requirements to perfect an appeal.  If the Veteran perfects an appeal, return that issue to the Board.

3.  Issue a statement of the case on the issues of entitlement to an effective date earlier than April 30, 2008, for service connection for left upper and lower extremity radiculopathy; and an effective date earlier than May 27, 2015, for service connection for right upper and lower extremity radiculopathy.  Inform the Veteran of the requirements to perfect an appeal.  If the Veteran perfects an appeal, return those issues to the Board.

4.  Identify and obtain any outstanding VA and private treatment records not already of record in the claims file.

5.  Then, schedule the Veteran for a VA examination to determine whether he has any current residuals of the in-service episode of Stevens-Johnson syndrome.  The examiner must review the claims file and should note that review in the report.  Any indicated studies should be performed.  Based on the examination results and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has any current residuals of the in-service episode of Stevens-Johnson syndrome, to include any ocular symptoms.  The rationale for all opinions expressed must be provided.  

6.  Then, readjudicate the issue of entitlement to service connection for Stevens-Johnson syndrome, to include residuals of such.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


